08/31/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0584



                                 No. DA 19-0584

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

NICK LENIER WILSON,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for a 14-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including September 22, 2021, within which to prepare, serve, and file its

response brief.




BF                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             August 31 2021